     Case 2:20-cr-00579-SVW Document 655 Filed 06/30/21 Page 1 of 2 Page ID #:9643



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    DAN G. BOYLE (Cal. Bar No. 332518)
     Assistant United States Attorney
6    Asset Forfeiture Section
          1400 United States Courthouse
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-2426
          Facsimile: (213) 894-0142
9         E-mail: Daniel.Boyle2@usdoj.gov
10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                              UNITED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,                No. CR 20-00579-(A)-SVW
14
                Plaintiff,                    NOTICE OF LODGING [PROPOSED] ORDER
15                                            FOR TRIAL BILL OF PARTICULARS RE
                      v.                      FORFEITURE ALLEGATIONS
16
     RICHARD AYVAZYAN,
17      aka “Richard Ayazian” and
     “Iuliia Zhadko,” et al.
18
                Defendants.
19

20

21   //
22   //
23   //
24

25

26

27

28
     Case 2:20-cr-00579-SVW Document 655 Filed 06/30/21 Page 2 of 2 Page ID #:9644



1          PLEASE TAKE NOTICE that the government hereby lodges the

2    attached [Proposed] Order for Trial Bill of Particulars Re Forfeiture

3    Allegations in the above-captioned case.

4     Dated: June 30, 2021                 TRACY L. WILKISON
                                           Acting United States Attorney
5                                          SCOTT M. GARRINGER
                                           Assistant United States Attorney
6                                          Chief, Criminal Division
                                           STEVEN R. WELK
7                                          Assistant United States Attorney
                                           Chief, Asset Forfeiture Section
8

9                                            /s/ Dan G. Boyle
                                           DAN G. BOYLE
10                                         Assistant United States Attorney

11                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
